Citation Nr: 0332926	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  98-03 979	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches with 
seizures.

2.  Entitlement to service connection for a psychiatric 
disability, to include an organic mood disorder with 
cognitive impairment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from April 19, 1965 to May 18, 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office.  The veteran and his spouse 
testified before the undersigned in February 1999; a 
transcript of that hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  A condition manifested by headaches with seizures was 
first diagnosed after service discharge and is not 
etiologically related to the veteran's period of active 
service.

3.  A psychiatric disability, diagnosed as an organic mood 
disorder with cognitive impairment, was first shown many 
years after service discharge and is not etiologically 
related to the veteran's period of active service.


CONCLUSIONS OF LAW

1.  A condition manifested by headaches with seizures was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).

2.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Regulations implementing the VCAA 
are published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record also reflects that in a statement of the case or 
in supplements thereto, the veteran has been advised of the 
requirements for the service connection benefits sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determinations.  Specifically, the veteran has been 
informed of the need to submit evidence demonstrating that 
his claimed seizures with headaches, and psychiatric 
disabilities had their onset during or are otherwise related 
to his active service, or, if pre-existing, worsened in 
severity during active service.  Notably, the United States 
Court of Appeals for Veterans Claims (Court) specifically 
vacated the Board's March 2000 decision on the issue of 
entitlement to service connection for headaches with seizures 
for action consistent with the VCAA.  Thereafter, in letters 
dated in September 2001 and April 2003, the RO advised the 
veteran of the information needed from him to enable the RO 
to obtain evidence in support of his claims, the assistance 
that VA would provide in obtaining evidence on his behalf, 
and the evidence that he should submit if he did not desire 
VA's assistance in obtaining such evidence.  Although the 
time limits provided in such letters for the submission of 
additional evidence and information were consistent with a VA 
regulation then in effect, the United States Court of Appeals 
for the Federal Circuit has invalidated the VA regulation to 
the extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  In this case, 
however, there is no prejudice to the veteran, as evidenced 
by recent statements, dated in May and August 2003, submitted 
from his representative to the effect that there is no other 
evidence available pertinent to his claims.  Therefore, the 
Board is satisfied that based on the specific facts of this 
case the RO has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contain the 
veteran's service medical records and records relevant to 
post-service treatment for claimed psychiatric, headache and 
seizure complaints.  Documentation in the claims file 
includes negative responses with respect to other evidence 
identified by the veteran as potentially probative of his 
appeal.  Neither the veteran nor his representative has 
identified evidence or information which could be obtained to 
substantiate the claims, and, in fact, as previously noted, 
in correspondence received in March 2003 the veteran 
indicated that there is no additionally available evidence.  
The Board is also unaware of any such outstanding evidence or 
information that is available but that  has not been 
requested.  Finally, the Board notes that the veteran has 
been provided a VA examination relevant to his seizures with 
headaches. Although no psychiatric examination has been 
provided, the Board has determined that no further 
examinations are indicated pursuant to the VCAA for the 
reason that service records identify no diagnosed psychiatric 
disability and the competent post-service evidence of record 
first shows a diagnosed psychiatric disability many years 
after service and does not suggest any such causal 
connection.  Based on the above, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (2002) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West  2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

The report of service enlistment examination, dated April 16, 
1965, is negative for notation of any neurologic or 
psychiatric disabilities.  On May 3, 1965, the veteran 
reported he had injured his head while playing football prior 
to service and complained of experiencing headaches or 
blacking out when getting angry or excited.  Service entries 
note the onset of such symptoms as having been two years 
earlier.  The veteran reported having had approximately 500 
spells within those two years and described such as a sudden 
onset headache with dizziness and possible episodes of 
passing out, followed by a strange "full" feeling and then 
feelings of rage or wanting to be alone.  Physical 
examination was within normal limits.  The service medical 
entry includes a note to obtain records from the veteran's 
physician.  A May 4, 1965 entry notes complaints of 
sinusitis-type headaches.  The May 13, 1965 report of medical 
examination notes that the veteran's psychiatric status was 
abnormal, described as a longstanding failure to respond 
effectively to various social, emotional and physical demands 
marking him as unlikely to adapt successfully to service.  No 
neurologic or psychiatric diagnoses were noted.  Also of 
record is a May 14, 1965 Naval Aptitude Board Report.  It was 
noted that the veteran had been assigned to the Recruit 
Training Command for a total of 22 days and that at initial 
psychiatric screening he was not placed on trial duty because 
there was no evidence of temperamental unsuitability.  The 
veteran was stated to have given a history of pre-service 
difficulties requiring official police attention.  A full 
report submitted to the veteran's commander was cited as 
characterizing the veteran as unreliable, sad, depressed, 
homesick, not a good mixer and not coordinated in marching.  
A past history of instances of driving while intoxicated and 
while in the possession of alcohol prior to service was 
noted.  Also, it was noted that the veteran's service 
training period was marked by frequent sick calls for 
headaches, dizzy spells and fainting.  The veteran was 
discharged from service May 18, 1965.

Private records dated in 1995 note a history of seizures and 
coronary artery disease, with a myocardial infarction in 
1995.  One entry, dated in 1996, notes that the veteran 
appeared with a complaint of headache as well as facial 
paresthesia.  A past history of a head injury in 1989 was 
noted.  An April 1996 record notes that magnetic resonance 
imaging of the brain was normal.  Electroencephalogram was 
abnormal, suggestive of ictal activity, but with a 
physician's note that the veteran did not exhibit any overt 
clinical seizures.  One note indicates that the veteran's 
headaches were consistent with atypical migraines versus old 
injuries.  

In September 1997, the veteran testified at a personal 
hearing.  He reported that his company commander had been 
hard on him during service, and that he started getting 
headaches and blacking out.  He indicated he was given 
aspirin and that he was currently taking medication for brain 
seizures.  The veteran and his spouse indicated that he was 
first diagnosed with seizures in 1990 but that prior to that 
he was having problems, such as headaches and blackouts.  He 
indicated that some service information such as relevant to a 
record of driving while intoxicated was incorrect or had been 
taken out of context.  He also indicated that there was no 
change in his symptoms subsequent to the 1989 work-related 
head injury. 

In November 1997, VA was advised that no medical records of 
treatment of the veteran in 1966 had been located, but that 
all records from 1972 to 1991 had been forwarded for 
consideration in connection with the veteran's VA claim.  

A May 1998 medical report notes evaluation of the veteran for 
depression and anxiety.  The veteran reported that he had 
been feeling overwhelmed with medical problems and physical 
limitations for many years.  The impression was dysthymic 
disorder and to rule out an organic mood/psychotic disorder 
secondary to a seizure disorder.  May 1998 entries show 
diagnoses of dysthymic disorder and to rule out an organic 
mood/psychotic disorder secondary to seizure disorder, and 
depression.  A handwritten annotation on a May 1998 Central 
Texas Healthcare progress note sets out that the veteran is 
status post a head injury in 1989 and that he had been on 
Tegretol since that time. 

A September 1998 clinical note includes the veteran's report 
of having been receiving treatment for depression since 1960.  

In a statement dated in January 1999, the veteran's mother 
indicated that prior to service the veteran had been in good 
health but that after his return in May 1965 he was not the 
same person.  She reported that he constantly complained of 
migraine headaches, was moody, stayed confined to the house 
and was sometimes nonresponsive.  She indicated that in 
October 1965 the veteran was found in his apartment with a 
high fever, at which time he was delirious and did not 
recognize his parents.  She reported that the veteran 
underwent a three-week period of hospitalization at the VA 
hospital, without diagnosis.  

In February 1999, the veteran testified before the 
undersigned.  The veteran's representative recounted the 
veteran's assertion of having been treated at a VA facility 
immediately after service but indicated that those records 
were not located and were not available.  Also noted was that 
records of treatment at the Corpus Christi Texas Naval Air 
Station could not be found.  The veteran's representative 
indicated that the veteran had no additional records 
available in support of his claim.

In June and August 1999, the Social Security Administration 
and the United States Naval Hospital reported that there were 
no available records pertinent to the veteran.  

A July 1999 VA outpatient record documents that the veteran 
appeared to be in pain during evaluation.  The physician 
noted a past history significant for a 1989 head injury and 
the veteran's report of having been treated by psychiatry 
since the 1960s for depression.  The impressions listed were 
an organic brain syndrome, not otherwise specified, and, 
organic mood disorder due to a head injury.  The examiner 
noted questionable seizures and that the veteran was on 
Tegretol.  

In a statement dated in August 2000, F. Saunders, M.D., 
reported treatment of the veteran since 1997.  Dr. Saunders 
cited to a letter from R.K. Nair, M.D., dated in March 1997, 
which sets out that although the veteran had a myocardial 
infarction and stroke in 1995 he had had a previous history 
of a seizure disorder.  Dr. Saunders noted the absence of 
records of a seizure disorder dating back to 1965, but noted 
that the veteran's seizures were of a type that could persist 
for years without being recognized or diagnosed and concluded 
it was "quite likely" that the veteran had a seizure 
disorder dating back to 1965.

A VA outpatient note dated in October 2001 notes the 
veteran's history of headaches with photophobia and nausea 
and a history of a seizure disorder, where the veteran would 
blank out for periods of time, followed by confusion.  The 
noted diagnoses included an organic mood disorder with some 
cognitive impairment.  

At the time of a VA examination in October 2001, the veteran 
reported that he had been dismissed from military service due 
to headaches, blackout spells and being sick.  The VA 
examiner noted the veteran's history of a high school 
football head injury, with negative examination, and also 
noted the veteran's report of having been seen at a VA 
hospital six months after service discharge for headaches and 
a high fever, but that medical records from 1965 to 1971 were 
missing.  The veteran complained of current headaches, with 
confusion, slurred speech and ataxia as well as seizures of 
increased frequency.  The VA examiner noted that magnetic 
resonance imaging was negative.  The veteran also reported 
having incurred a head injury in 1989, sustaining a 
concussion when a speaker fell on him while at work.  The 
impressions were headaches, probably migraine in character 
and perhaps aggravated by early history of football injury 
and subsequent history of concussion in 1989, and, a seizure 
disorder, probably petit mal in character.

Analysis

Although the veteran was evaluated for complaints of 
headaches, blackouts, and dizziness during his one-month 
period of active service, the only neuropsychologic 
abnormality noted after in-service evaluation was the 
veteran's unsuitability for the military due to his failure 
to effectively respond to social, emotional and physical 
demands.  Despite the above, and even with consideration of 
the veteran's reported history of a pre-service football 
injury and pre-service symptom manifestations, no diagnosed 
psychiatric or neurologic disabilities and no related 
objective clinical pathologies were noted during service or 
at the time of discharge.

The Board next recognizes the veteran's complaint of having 
been treated shortly after service discharge for complaints 
of headaches and seizure-like symptoms.  Attempts to obtain 
records from VA facilities, the military and from the Social 
Security Administration have, however, been unsuccessful in 
revealing the availability of any records of treatment for or 
diagnoses of seizure, headache or psychiatric disabilities 
prior to the 1990s.  The veteran and his representative have 
argued that such records would be extremely probative of the 
veteran's claims and that he should not be prejudiced due to 
the unavailability of identified records.  The Board 
emphasizes, however, that this is not a case where any of the 
facilities in question have reported records as missing or 
destroyed; rather, searches for records have failed to reveal 
the existence of records pertinent to the veteran.  

In any case, the Board has carefully considered the veteran's 
account of having experienced symptoms of headaches, 
dizziness, and psychiatric manifestations such as depression 
beginning during or shortly after service and continuing to 
date.  The Board does not question the veteran's personal 
account of his symptoms but notes that determination as to 
the existence and etiology of a headache disability with 
seizures, or the existence and etiology of a psychiatric 
disability are determinations requiring medical expertise.  
Therefore, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran himself is 
not shown to have the requisite degree of medical expertise 
to render his own opinions on medical diagnoses or causation 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's mother is not competent to establish 
such medical conclusions.

The Board continues to note that, significantly, the veteran 
incurred a work-related head injury in 1989, and that he 
first filed a claim for VA benefits only after such incident.  
Also, the current record contains no competent medical 
evidence of a diagnosed headache disability with seizures, or 
of any diagnosed psychiatric disability prior to 1995. 

A review of the available post-service VA medical evidence 
reflects consistent note of the veteran's 1989 head injury 
and the fact that only subsequent to such injury he was 
prescribed Tegretol for seizures.  One physician, although 
noting possible migraine headaches, also suggested such could 
be related to an old injury.  That physician did not suggest 
an in-service onset, or, in fact, review relevant service 
records.  VA records dated in 1998 also appear to relate 
dysthymic disorder or a mood/psychotic disorder to the 
veteran's seizure disorder, again noting the veteran's 
history of a head injury in 1989.  The July 1999 physician 
specifically noted that the veteran's brain syndrome and mood 
disorder were due to a head injury.  The October 2001 VA 
examiner offered no etiology beyond suggesting a possible 
aggravation of migraine headaches by the veteran's pre-
service football injury and by his post-service 1989 head 
injury.  That examiner did not relate the onset of headaches 
to the veteran's brief period of service, and, insofar as 
noting a possible aggravation of historical headaches by a 
pre-service injury, the Board must emphasize that medical 
evaluations at service entrance, during service, and at 
discharge found no clinical pathology and did not diagnose 
migraines or any other disability manifested by headaches.  
In any event, even were a headache disability found to have 
pre-existed service, the October 2001 VA examiner in no way 
suggested that the veteran's several week service training 
period resulted in a permanent increase in such headaches.  
Thus, the post-service VA evidence, as well as private 
medical entries, is consistent in noting a 1989 head injury 
followed by diagnosed neuropsychiatric problems.  Such 
medical evidence does not establish any in-service onset or 
service etiology, instead pointing to a post-service cause of 
currently diagnosed headaches with seizures and currently 
diagnosed a cognitive impairment with a mood disorder.

The Board does recognize Dr. Saunders' statement that it is 
"quite likely" that the veteran had a seizure disorder 
dating back to 1965.  Dr. Saunders generally notes that 
seizure disorders often go unrecognized.  However, Dr. 
Saunders, consistent with the other evidence of record,  
notes the absence of any medical records documenting the 
existence of a seizure disorder dating back to 1965.  
Further, it does not appear that Dr. Saunders reviewed the 
service records or other evidence in the claims file.  
Moreover, Dr. Saunders did not specifically opine that the 
veteran's seizure disorder began during service.  Instead, 
that physician concluded it was "quite likely" that the 
veteran had a seizure disorder dating back to 1965, a year 
during which the veteran was only in service for one month 
early in the year.  Dr. Saunders offers no more specific time 
frame and, more importantly, offers no supporting rationale 
for such conclusion based on a discussion of actual in-
service findings, discharge findings, and/or pertinent post-
service evidence such as the 1989 head injury.  Based on 
such, the Board finds Dr. Saunders' opinion to be merely 
speculative and of less probative value than the other 
evidence in the record which consistently notes the absence 
of documented neurologic or psychiatric disability, or the 
need for treatment therefor, until after a 1989 head injury.  

In sum, the competent medical evidence of record reveals no 
diagnosed neurologic or psychiatric disabilities during 
service or for many years thereafter, and, the most probative 
evidence clinically correlates the existence of a disability 
manifested by headaches with seizures and a cognitive/mood 
disorder only after the 1989 post-service head injury.  As 
such, service connection for the claimed disabilities is not 
warranted.  The Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107.




ORDER

Entitlement to service connection for headaches with seizures 
is denied.

Entitlement to service connection for a psychiatric 
disability, to include an organic mood disorder with 
cognitive impairment is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



